Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is entered into as of December    , 2014 (the
“Effective Date”) by and between Walter Energy, Inc., a Delaware corporation
(the “Company”), and              , an employee of the Company (“Employee”).

 

RECITALS

 

A.                                    The Company has determined that
(i) Employee’s performance of his duties has been and continues to be
exceptional and highly valuable to the Company and (ii) Employee’s continuation
of his duties is critically important to the Company’s ability to manage
successfully its business of producing and exporting metallurgical coal and all
activities and endeavors necessary therefor and ancillary thereto, particularly
in light of the challenging business environment facing the Company and the
competition for skilled talented executives.

 

B.                                    The Company desires to recognize
Employee’s past services and to assure itself of Employee’s continued services
for an extended period of time by paying Employee a cash award in the amount of
$          (the “Award”) that is subject to repayment by Employee if Employee’s
employment with the Company is terminated under certain circumstances prior to
the expiration of the Retention Period (as defined herein), as provided for in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and Employee agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement:

 

(a)                                 “Affiliate” shall mean a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.

 

(b)                                 “Cause” shall mean:

 

(i)                                     Employee’s willful failure to perform
Employee’s duties (other than any such failure resulting from incapacity due to
physical or mental illness);

 

(ii)                                  Employee’s continuous willful failure to
comply with any valid and legal directive of the individual to whom Employee
reports or the Board of Directors of the Company (the “Board”) or a committee of
the Board;

 

(iii)                               Employee’s willful engagement in dishonesty,
illegal conduct or gross misconduct, which is, in each case, materially
injurious to the Company or its Affiliates;

 

--------------------------------------------------------------------------------


 

(iv)                              Employee’s embezzlement, misappropriation or
fraud, whether or not related to Employee’s employment with the Company;

 

(v)                                 Employee’s conviction of or plea of guilty
or nolo contendere to a crime that constitutes a felony (or state law
equivalent) or a crime that constitutes a misdemeanor involving moral turpitude,
if such felony or other crime is (A) work-related, (B) materially impairs
Employee’s ability to perform services for the Company or (C) in the reasonable
judgment of the Company, has resulted or will result in material reputational or
financial harm to the Company or its Affiliates; or

 

(vi)                              Employee’s material breach of any obligation
under this Agreement, if such breach causes material reputational or financial
harm to the Company.

 

For purposes of this Agreement, no act or failure to act on the part of Employee
shall be considered “willful” unless it is done, or omitted to be done, by
Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of the Company.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Employee in good faith and in the best interests
of the Company.

 

Furthermore, a termination of Employee’s employment shall not be deemed to be
for Cause unless and until the Company delivers to Employee a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board (after reasonable written notice is provided to Employee and Employee
is given an opportunity, together with counsel, to be heard before the Board),
finding that Employee has engaged in the conduct described in any of clauses
(i)-(vi) above.  Except for an action or breach described in clause (iv) or
(v) above, or any other failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, Employee shall have ten (10) business days
from the delivery of written notice by the Company within which to cure any acts
constituting Cause, and the determination of whether such attempted cure is
sufficient shall be in the Company’s sole discretion; provided however, that, if
the Company reasonably expects irreparable injury or material reputational or
financial harm from a delay of ten (10) business days, the Company may give
Employee notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of Employee’s
employment without notice and with immediate effect.  The Company may place
Employee on paid leave for up to thirty (30) days while it is determining
whether there is a basis to terminate Employee’s employment for Cause.  The
placement of Employee on paid leave for up to thirty (30) days in such
circumstances shall not constitute Good Reason.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(d)                                 “Disability” shall mean Employee is entitled
to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, Employee’s inability, due to
physical or mental incapacity, to substantially perform Employee’s duties and

 

2

--------------------------------------------------------------------------------


 

responsibilities for one hundred eighty (180) days out of any three hundred
sixty-five (365) day period or one hundred twenty (120) consecutive days;
provided however, in the event the Company temporarily replaces Employee, or
transfers Employee’s duties or responsibilities to another individual on account
of Employee’s inability to perform such duties due to a mental or physical
incapacity which is, or is reasonably expected to become, a Disability, then
Employee’s employment shall not be deemed terminated by the Company, and
Employee shall not be able to resign for Good Reason as a result thereof.  Any
question as to the existence of Employee’s Disability as to which Employee and
the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Employee and the Company.  If
Employee and the Company cannot agree as to a qualified independent physician
within fifteen (15) days, each shall appoint such a physician and those two
physicians, within fifteen (15) days, shall select a third, who, within thirty
(30) days, shall make such determination in writing. The determination of
Disability made in writing to the Company and Employee shall be final and
conclusive for all purposes of this Agreement.

 

(e)                                  “Good Reason” shall mean the occurrence of
any of the following during the Retention Period, in each case without
Employee’s written consent:

 

(i)                                     a reduction in Employee’s base salary;

 

(ii)                                  a reduction in Employee’s target bonus
opportunity;

 

(iii)                               a relocation of Employee’s principal place
of employment by more than 75 miles (unless mutually agreed upon by Employee and
the Company);

 

(iv)                              any material breach by the Company of any
material provision of this Agreement or any material provision of any other
agreement between Employee and the Company;

 

(v)                                 the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no succession had taken place, except where such assumption occurs by
operation of law; or

 

(vi)                              a material, adverse change in Employee’s
title, authority, duties or responsibilities (other than temporarily while
Employee is physically or mentally incapacitated) as of the date of this
Agreement.

 

For purposes of this Agreement, Employee’s termination of Employee’s employment
shall not be deemed for Good Reason unless Employee has provided written notice
to the Company (a “Notice”) of the existence of the circumstances providing
grounds for termination for Good Reason within ninety (90) days of the later of
(i) the initial existence of such circumstances and (ii) Employee’s actual
knowledge of the existence of such circumstances, and the Company has had at
least thirty (30) days from the date on which such notice is provided to cure
such circumstances.  If Employee does not (i) provide a Notice of the existence
of the circumstances

 

3

--------------------------------------------------------------------------------


 

providing grounds for termination for Good Reason within ninety (90) days of the
later of (A) the initial existence of such circumstances or (B) Employee’s
actual knowledge of the existence of such circumstances, or (ii) terminate
employment for Good Reason within sixty (60) days following Employee’s delivery
of a Notice to the Company (where the Company has not cured the circumstances
providing such grounds for termination for Good Reason within thirty (30) days
of the date of Employee’s delivery of such Notice), then Employee will be deemed
to have waived Employee’s right to terminate for Good Reason with respect to
such grounds.

 

(f)                                   “Retention Period” shall commence on the
Effective Date and terminate on the third anniversary of the Effective Date.

 

(g)                                  “Termination Date” shall mean the date on
which Employee’s employment by the Company is terminated.

 

2.                                      Duties.  Except as specifically provided
in Section 3(b) below, in order to retain the Award, Employee agrees that,
during the Retention Period, Employee shall perform fully the terms of this
Agreement and Employee’s duties for the Company.

 

3.                                      Award; Termination of Employment.

 

(a)                                 Award.  On the Effective Date, the Company
shall pay Employee, in cash in a single lump sum, an amount equal to the Award,
less all applicable withholdings and deductions required by law.  The parties
acknowledge and agree that Employee shall be responsible for any income,
payroll, Social Security or other federal, state or local taxes, including any
related penalties and interest, related to Employee’s receipt of the Award.

 

(b)                                 Repayment of Award upon Termination.  In the
event that Employee’s employment is terminated prior to the end of the Retention
Period due to (y) a termination by the Company for Cause or (z) any termination
by Employee other than for Good Reason, Employee must repay to the Company the
entire, gross amount of the Award within sixty (60) days of the Termination
Date.  In the event that Employee’s employment by the Company is terminated
prior to the end of the Retention Period due to (i) Employee’s death,
(ii) Employee’s Disability, (iii) a termination by the Company without Cause or
(iv) a termination by Employee for Good Reason, Employee shall not be obligated
to repay to the Company any amount of the Award.  For the avoidance of doubt,
Employee’s retirement from the Company without Good Reason shall constitute a
termination by Employee other than for Good Reason for purposes of this
Agreement and require the repayment of the Award pursuant to this Section 3(b). 
Except as may be limited by Section 409A of the Code, the parties acknowledge
and agree that the Company may, subject to a judicial determination as to
Employee’s obligation to repay the Award, offset any amounts owed to the Company
by Employee pursuant to Employee’s repayment obligations under this
Section 3(b) against any amounts owed to Employee by the Company as of or
following the Termination Date.

 

4.                                      Legal Fees and Expenses.   If (i) either
party commences any proceeding, action or litigation against the other party
concerning the terms of this Agreement or the rights and duties of the parties
hereto or for the breach of this Agreement by the other party of any of the

 

4

--------------------------------------------------------------------------------


 

terms hereof and (ii) Employee shall prevail in such proceeding, action or
litigation, in addition to any other relief granted, Employee shall be entitled
to recover all costs and expenses incurred by Employee in connection with
responding to and prosecuting or defending such action and the enforcement and
collection of any judgment rendered therein, including without limitation all
out-of pocket expenses, court costs, administrative fees, attorneys’ fees,
consultant fees, expert witness fees, personnel expenses, duplicating expenses
and other related expenses that are associated with Employee’s enforcement of
Employee’s legal rights under this Agreement (including all such costs, fees and
expenses incurred in all appeals) and a right to such costs and expenses shall
be deemed to have accrued upon the commencement of such action and shall be
enforceable whether or not such action is prosecuted to judgment.

 

5.                                      Covenants.

 

(a)                                 Non-Solicit.  While Employee is employed by
the Company and following the termination of Employee’s employment for any
reason and continuing for a period of twelve (12) months from the Termination
Date, Employee shall not, directly or indirectly, for Employee or on behalf of,
or in conjunction with, any other person, persons, company, partnership,
corporation, business entity or otherwise, hire away any employees or
independent contractors of the Company or any Affiliate and/or entice any such
persons to leave the employ of the Company or any Affiliate without the prior
written consent of the Company.

 

(b)                                 Non-Disparagement.  Following the
termination of Employee’s employment for any reason, (i) Employee shall not,
directly or indirectly, for Employee or on behalf of, or in conjunction with,
any other person, persons, company, partnership, corporation, business entity or
otherwise, make any statements that are inflammatory, detrimental, slanderous or
negative in any way to the interests of the Company or any Affiliate and
(ii) the Company shall not, directly or indirectly, for the Company or on behalf
of, or in conjunction with, any other person, persons, company, partnership,
corporation, business entity or otherwise, make any statements that are
inflammatory, detrimental, slanderous or negative in any way to the interests of
Employee.

 

(c)                                  Confidentiality.  Employee acknowledges
that, during the course of his employment by the Company, he has and will
continue to have access to the Company’s Confidential Information.  Employee
agrees not to use or disclose to any person or entity, at any time, any
Confidential Information of Employee without first obtaining the Company’s
written consent.  The term “Confidential Information” means any information not
generally known to the public which concerns the Company’s business or proposed
future business and which gives or is intended to give the Company an advantage
over its competitors who do not have the information.

 

6.                                      Successors.

 

(a)                                 Assignment by Employee.   This Agreement is
personal to Employee and, without the prior written consent of the Company,
shall not be assignable by Employee otherwise than by will or the laws of
descent and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Employee’s legal representatives.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Assignment by the Company.   This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors.  The Company shall require any successor to all or substantially all
of the business and/or assets of the Company, whether direct or indirect, by
purchase, merger, consolidation, acquisition of stock or otherwise, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place.

 

7.                                      Miscellaneous.

 

(a)                                 Impact of Award on Other Benefit Plans.  The
parties hereto agree that the Award to be paid by the Company pursuant to this
Agreement (i) shall be considered a bonus, and hence not compensation, for
purposes of the Walter Industries, Inc. 401(k) Plan and the Walter Energy, Inc.
Retirement Savings Plan, and (ii) shall not be construed as compensation or
otherwise taken into account, for purposes of determining any benefits provided
under any other compensation arrangement or benefit plan, practice or policy
maintained by the Company or any of its subsidiaries for any of its or their
respective employees, including, without limitation, the Walter Industries, Inc.
Supplemental Pension Plan.

 

(b)                                 Applicable Law.   This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Alabama, applied without reference to its principles of conflict of
laws.

 

(c)                                  Jurisdiction and Venue.   Each party
irrevocably submits to the exclusive jurisdiction of any state or federal court
sitting in Jefferson County, Alabama for the purposes of any suit, action or
other proceeding arising out of or relating to this Agreement and agrees that
all claims in respect of the suit, action or other proceeding shall be heard and
determined in any such court.  Each party agrees to commence any such suit,
action or other proceeding in any such state or federal court sitting in
Jefferson County, Alabama.  Each party waives any defense of improper venue or
inconvenient forum to the maintenance of any suit, action or other proceeding so
brought.  Each party waives its right to a jury trial with respect to any action
or claim arising out of any dispute in connection with this Agreement, any
rights or obligations hereunder or the performance of such rights and
obligations.

 

(d)                                 Amendments.   This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(e)                                  Entire Agreement.   This Agreement shall
constitute the entire agreement between the parties hereto with respect to the
matters referred to herein and shall supersede any prior or existing agreement
between the parties hereto with respect to such matters.  There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein.  In the event any provision of this
Agreement is invalid or unenforceable, the validity and enforceability of the
remaining provisions hereof shall not be affected.  Employee is entering into
this Agreement of Employee’s own free will and accord, and has read this
Agreement and understands it and its legal consequences.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Notices.   All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to Employee:

[INSERT]

 

 

If to the Company:

Walter Energy, Inc.

 

3000 Riverchase Galleria, Suite 1700

 

Birmingham, AL 35244

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

(g)                                  Counterparts.  This Agreement may be
executed in separate counterparts, including by facsimile and electronic
delivery, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(h)                                 Section 409A Compliance.  The parties intend
that any amounts payable under this Agreement comply with Section 409A of the
Code or an exemption therefrom, including regulations and guidance thereunder,
so as not to subject Employee to the payment of any additional taxes, penalties
or interest imposed under Section 409A with respect to amounts paid under this
Agreement or any other agreement or arrangement between the parties.  The
parties agree to amend this Agreement to the extent necessary to bring this
Agreement into compliance with Code Section 409A (or to meet an exemption
therefrom) as it may be interpreted by any regulations, guidance or amendments
to Section 409A issued or adopted after the date of this Agreement.  Nothing in
this Agreement shall be interpreted to permit (i) accelerated payment of
nonqualified deferred compensation, as defined in Section 409A, (ii) any other
payment in violation of the requirements of Section 409A, or (iii) Employee to
designate the taxable year of any payment.  No provision of this Agreement shall
be interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Employee or any other individual to the
Company or any Affiliate, employee or agent.  All taxes imposed on or associated
with payments made to Employee pursuant to this Agreement, including any
liability imposed under Section 409A, shall be borne solely by Employee.

 

(i)                                     Confidentiality.  Notwithstanding any
disclosure by the Company of the fact or content of this Agreement, whether in
whole or in part, Employee hereby covenants and agrees that Employee shall keep
confidential this Agreement and the terms hereof, including the eligibility for
the Award and the amount thereof, except as required by applicable law.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company have each executed or caused the
execution of this Agreement, as applicable, as of the Effective Date.

 

 

 

COMPANY:

 

 

 

WALTER ENERGY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

[NAME]

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------